Citation Nr: 0203914	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1949 to April 
1970.  He died on August [redacted] 1999.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2001, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in December 2001.


FINDING OF FACT

Service-connected lung disease materially contributed to the 
veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute and that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2001).  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather is must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2001).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2001).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 
2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  If the disorder is 
cardiovascular disease, service connection may be granted if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

In the veteran's case, at the time of his death, service 
connection was in effect for chronic obstructive pulmonary 
disease (COPD), evaluated as 60 percent disabling, and an old 
back injury, with intermittent pain, evaluated as 
noncompensably disabling.  The veteran was also found, in a 
May 1995 rating decision, to be entitled to a total rating 
based on individual unemployability due to service-connected 
disability effective from November 1994.

It appears in statements of the appellant as well as in 
supporting evidence that has been submitted on her behalf, 
that the appellant is not contending that the veteran 
developed a cardiovascular disorder in service that caused 
his death.  Nor does she appear to be contending that a 
service-connected disability caused the veteran's death.  Her 
primary contention is that the veteran's COPD substantially 
or materially contributed to cause of the veteran's death.  
Therefore, she asserts that service connection is in order 
for the cause of the veteran's death.

The veteran's death certificate listed the immediate cause of 
death as cardiopulmonary arrest due to or as a consequence of 
a myocardial infarction due to or as a consequence of 
coronary artery disease.

Service medical records do not document the presence of a 
chronic cardiovascular disorder.  A diagnosis of mild labile 
diastolic hypertension was made on reenlistment examination 
in June 1964.  An internal medicine consultation was 
recommended.  At that time of the consultation in June 1965, 
it was recommended that the veteran's blood pressure be 
checked in 5-6 weeks.  A June 1964 EKG was reported to be 
normal.  January 1965, November 1966, and April 1976 EKGs 
were also reported to be within normal limits.  On retirement 
examination the veteran reported a history of having a 
"pounding heart - hypertension, anxiety, nerves."  Retirement 
examination dated in January 1970 is negative for 
cardiovascular abnormality as was an EKG and chest x-ray also 
conducted in January 1970.  Blood pressure was reported to be 
130/78.  The record contains no medical opinion relating the 
cause of the veteran's death directly to his military 
service.

Post-service medical records dated in the 1980s and 1990s 
document a long history of treatment for cardiovascular 
disease variously characterized as either atherosclerotic 
heart disease or coronary artery disease.  These records 
document a history of myocardial infarction in 1981, four 
vessel coronary artery bypass graft procedure also in 1981, 
hypertension, and angina pectoris.  These records also note a 
history of severe COPD.  In December 1994, the veteran was 
examined by VA for increase in the rating assigned his COPD.  
The tentative diagnosis included COPD, probably with cor 
pulmonale.  The examiner noted that the veteran's disease was 
of a very severe nature and that he was at nearly maximum 
tolerated medical therapy short of being placed on daily 
steroids.  

In August 1999, the veteran presented to the emergency room 
at Reynolds Army Hospital with complaints of chest pain 
associated with sweating and shortness of breath.  He was 
transferred to Comanche County Memorial Hospital that same 
day for further treatment of possible acute myocardial 
infarction.  The initial assessments were status post 
myocardial infarction with possible graft occlusion; 
sustained ventricular tachycardia due to myocardial ischemia; 
persistent pain not relieved with conventional therapy; COPD; 
and carotid artery disease was to be ruled out.  He was 
admitted, but failed to respond to treatment and expired.  
The cause of death was reported to be cardiopulmonary arrest 
due to acute myocardial infarction due to the closure of the 
bypass graft.  The final diagnosis was status post acute 
anterior wall myocardial infarction with complication of 
cardiac arrhythmia, vertricular tachycardic fibrillation and 
cardiac arrest.  Other diagnoses were reported to be history 
of coronary artery disease, bypass surgery, and COPD.

In response to a request by the appellant's representative to 
amend the veteran's death certificate to list COPD as a 
contributory cause of death, the physician who treated the 
veteran on his day of death stated that, because a myocardial 
infarction was the cause of death, that was what he listed on 
the death certificate.  He stated that he did not treat the 
veteran for COPD, so that diagnosis was not listed on the 
death certificate.  

In connection with this appeal, the case was referred to a VA 
medical examiner in September 2001.  The examiner, a medical 
resident, reported that the veteran's medical records and 
death summary had been reviewed.  It was concluded that there 
was no evidence that the veteran's COPD contributed to the 
events which transpired before the veteran's death and that 
the veteran's service-connected COPD did not contribute to 
the veteran's death.  

The appellant has recently submitted a private medical 
statement in support of her claim.  In a report dated in 
December 2001, John W. Flynn, M.D., who had reviewed the 
veteran's post-service medical records stated that, in 1997 
and 1998, at the time of emergency department visits, the 
veteran was treated for exacerbations of COPD which were 
accompanied by tachycardia and increased heart rate.  He 
indicated that it was a known medical fact that COPD could 
lead to the development of heart rhythm abnormalities and 
increased heart rate, referencing an attached article.  He 
noted that the veteran also had chronic bronchitis which 
itself appeared to increase the risk of death from coronary 
artery disease by 50 percent, again referencing an attached 
article.  Dr. Flynn stated that it was his medical opinion 
that the veteran's COPD materially contributed to the 
veteran's death.  Dr. Flynn stated, "There is no doubt in my 
mind that his cardiac condition was worsening as a direct 
result of his [COPD]."  Dr. Flynn stated that COPD was a 
condition contributing to the veteran's death and should have 
been so listed on the death certificate because it was 
etiologically related to the immediate cause of the veteran's 
death.  He stated that in his 19 years of practicing medicine 
and the last 9 as a county medical examiner, he found this to 
be the case on numerous occasions.  

The Board has evaluated the foregoing, and concludes that the 
evidence is in equipoise as to whether veteran's service-
connected COPD materially or substantially contributed to his 
death.  In this regard, the Board finds that with respect to 
the evidence presented, equal weight must be accorded the 
opinions of the VA examiner and the opinion of Dr. Flynn.  
Since these opinions were provided following a review of the 
relevant medical evidence and supported by sound rationale, 
the Board finds that it can accord no greater weight to one 
opinion over the other.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, there is little dispute concerning the basic 
medical facts of this case as they relate to the initial 
onset of coronary artery disease after the veteran's service.  
In fact, the appellant has not asserted that the veteran's 
coronary artery disease had its onset in service and there is 
no competent medical or other evidence which supports such a 
theory.  However, with respect to the question of whether the 
veteran's service-connected COPD contributed to the cause of 
the veteran's death from myocardial infarction, the record 
contains two divergent opinions.  Both examiners reviewed the 
relevant record and both examiners have presented a rationale 
for their respective conclusions.  However, the Board does 
note that the VA examiner was a medical resident and that Dr. 
Flynn has purportedly practiced medicine for 19 years with 
the last 9 as a county medical examiner.  Dr. Flynn also 
reported that he had on numerous occasions found an 
etiological relationship between COPD and the cause of death 
as in the veteran's case.  Based on these facts, the Board is 
simply unable to accord greater weight to the VA opinion.

Inasmuch as service connection was in effect for COPD at the 
time of the veteran's death, the Board finds that the 
evidence, while not totally unequivocal, is nevertheless at 
minimum in relative equipoise.  Thus, the facts of this case 
provide a reasonable basis which requires that reasonable 
doubt be resolved in favor of the appellant in granting 
service connection for the cause of the veteran's death, on 
the grounds that the veteran's COPD contributed materially or 
substantially in bringing about his demise.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

